DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Adele Critchley on 05/27/2021.
The application has been amended as follows: 
FOR CLAIM 1:
A pneumatic tire comprising:
a carcass layer that has a toroidal shape and extends between a pair of bead portions; 
a sidewall portion, one of the pair of bead portions being provided at an inner end of the sidewall portion in a tire radial direction; and
a mark formed in an outer surface of the sidewall portion, wherein 
the mark includes:

a mark body defined by the protruded portion,
a surface of the mark body coincides with a reference surface corresponding to the outer surface of the sidewall portion, 
the protruded portion includes:
a first surface continuous with the surface of the mark body; and a
second surface continuous with the outer surface of the sidewall portion, 
a representative length of the protruded portion in a direction orthogonal to a normal direction of the reference surface in a cross section orthogonal to a direction in which the protruded portion extends lies in a range from 2.5 times inclusive to 5 times inclusive a maximum dimension of the protruded portion in the normal direction of the reference surface, and
the representative length of the protruded portion is a dimension in the direction orthogonal to the normal direction of the reference surface between a vertex of the protruded portion and a connecting portion where the protruded portion is connected to the sidewall portion.

FOR CLAIM 11:
A pneumatic tire molding die for molding the pneumatic tire according to claim 1, wherein
is formed in a molding surface of the molding die,
the recessed portion being configured to form a mark formed in an outer surface of a sidewall portion of a pneumatic tire, 
wherein the mark includes:
a protruded portion provided in the outer surface of the sidewall portion and protruded outward in a tire width direction; and
a mark body defined by the protruded portion,
a surface of the mark body coincides with a reference surface corresponding to the outer surface of the sidewall portion, 
the protruded portion includes:
a first surface continuous with the surface of the mark body; and a
second surface continuous with the outer surface of the sidewall portion, 
a representative length of the protruded portion in a direction orthogonal to a normal direction of the reference surface in a cross section orthogonal to a direction in which the protruded portion extends lies in a range from 2.5 times inclusive to 5 times inclusive a maximum dimension of the protruded portion in the normal direction of the reference surface, and
the representative length of the protruded portion is a dimension in the direction orthogonal to the normal direction of the reference surface between a vertex of the protruded portion and a connecting portion where the protruded portion is connected to the sidewall portion, and


FOR CLAIM 13:
A pneumatic tire molding die for molding the pneumatic tire according to claim 3, wherein
a recessed portion is formed in a molding surface of the molding die,
the recessed portion being configured to form a mark formed in an outer surface of a sidewall portion of a pneumatic tire, 
wherein the mark includes:
a protruded portion provided in the outer surface of the sidewall portion and protruded outward in a tire width direction; and
a mark body defined by the protruded portion,
a surface of the mark body coincides with a reference surface corresponding to the outer surface of the sidewall portion, 
the protruded portion includes:
a first surface continuous with the surface of the mark body; and a
second surface continuous with the outer surface of the sidewall portion, 
a representative length of the protruded portion in a direction orthogonal to a normal direction of the reference surface in a cross section orthogonal to a direction in which the protruded portion extends lies in a range from 2.5 times inclusive to 5 times inclusive a maximum dimension of the protruded portion in the normal direction of the reference surface, and
the representative length of the protruded portion is a dimension in the direction orthogonal to the normal direction of the reference surface between a vertex of the protruded portion and a connecting portion where the protruded portion is connected to the sidewall portion, 
the protruded portion includes a third surface that connects the first surface and the second surface, and
  a vent hole is formed in the recessed portion.

FOR CLAIM 15:
A pneumatic tire molding die for molding the pneumatic tire according to claim 4, wherein:
a recessed portion is formed in a molding surface of the molding die,
the recessed portion being configured to form a mark formed in an outer surface of a sidewall portion of a pneumatic tire, 
wherein the mark includes:
a protruded portion provided in the outer surface of the sidewall portion and protruded outward in a tire width direction; and
a mark body defined by the protruded portion,
a surface of the mark body coincides with a reference surface corresponding to the outer surface of the sidewall portion, 
the protruded portion includes:
a first surface continuous with the surface of the mark body; and a
second surface continuous with the outer surface of the sidewall portion, 
a representative length of the protruded portion in a direction orthogonal to a normal direction of the reference surface in a cross section orthogonal to a direction in which the protruded portion extends lies in a range from 2.5 times inclusive to 5 times inclusive a maximum dimension of the protruded portion in the normal direction of the reference surface, and
the representative length of the protruded portion is a dimension in the direction orthogonal to the normal direction of the reference surface between a vertex of the protruded portion and a connecting portion where the protruded portion is connected to the sidewall portion, 
the first surface is linear in a cross section orthogonal to a direction in which the protruded portion extends, and 
an angle formed by the first surface and a normal direction of the reference surface in the cross section orthogonal to the direction in which the protruded portion extends lies in a range from 5° inclusive to 30° inclusive, and
a vent hole is formed in the recessed portion.
Election/Restrictions
In light of the examiner’s amendment, claims 11-16, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 09/09/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to anticipate and/or render obvious a pneumatic tire comprising a mark formed in an outer surface of a sidewall portion, wherein the mark includes a mark body defined by a specific protruded portion as claimed wherein a surface of the mark body coincides in combination with the remaining claimed subject matter recited in claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRA LY whose telephone number is (571)270-7060.  The examiner can normally be reached on Monday-Friday, 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Smith can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status 

/KENDRA LY/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        05/27/2021